311 S.W.3d 827 (2010)
Wayne WILLIE, Plaintiff/Appellant,
v.
Larry G. GILL, Defendant/Respondent.
No. ED 93073.
Missouri Court of Appeals, Eastern District, Division Three.
February 23, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 12, 2010.
Application for Transfer Denied June 29, 2010.
M. Harvey Pines, Clayton, MO, for appellant.
Mark Bishop, Hillsboro, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The plaintiff, Wayne Willie, appeals the judgment entered by the Circuit Court of Jefferson County following a jury verdict awarding him damages of $5,000 for personal injuries sustained in a motor-vehicle accident, and assessing fifty percent of the fault to the plaintiff and fifty percent to the defendant, Larry G. Gill. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
*828 The trial court's judgment is affirmed. Rule 84.16(b)(5).